DETAILED ACTION
This action is in response to the amendment filed on October 26, 2020.

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
1.      Applicant’s arguments with respect to USC 103 rejection of claims 1-5 and 8-28 have been considered and are not persuausive. Applicant argues that “The Office has not shown Conrad to disclose or render obvious that “stitching a plurality of the data entities to each other to generate one or more master data entities . . . comprises blocking, to prevent over-stitching, performance of stitching based on an assigned common identifier label determined to be ambiguous” as recited in claim 1.”  The Office respectfully disagrees. According to Applicant’s specification, “stitching restrictions can be applied that prevent “over-stitching” by blocking certain ambiguous common identifier labels of the data entities from use in the generation process. In another example, parallelized data stitching is used to break down the task of the master data entity creation into numerous data blocks in order to speed up the process.” Conrad teaches a matching algorithm, a standard identification record i.e., common identifier is used, which compares documents to master records, this is done by issuing a blocking query and receiving a list of master records in return. As shown in figures 5 and 6, for each common identifier processed, one or more blocking queries are issued based on the available information. Depending on how the data is organized in the database, a single blocking query may result in multiple database operations.
	Regarding independent claim 18, Applicant has not overcome the rejections. See arguments regarding same subject matter above.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 and 8-16, 18-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langseth (US 2007/0011175 A1) in view of Yeh et al. (US 2013/0054605 A1) in view of Ford et al. (US 2011/0191349 A1) in view of Douetteau (US 2012/0203747) and further in view of Conrad et al. (US 2009/0198678 A1.)
Regarding claim 1, Langseth teaches “A computer implemented method of associative data network, the method comprising: converting data from one or more sources to a computable relationship format;” (See abstract, See also Paragraph [0015], [0021] & [0034] – [0038]) (The invention can read data from a wide variety of unstructured sources. This data may then be transformed with commercial data transformation products that may, for example, extract individual pieces of data and determine relationships between the extracted data. Transformation components 220, include but are not limited to: (i) entity, concept and relationship tagging and extraction tools; (ii) categorization and topic extraction tools, (iii) data matching tools, and (iv) custom transformers.)

“importing the computable relationship format to a unified data core; (See Paragraph [0045]-[0049]) (The transformation connectors 106 process the output of the various transformation components 220 and convert the output into a consistent format that then may be loaded into the capture schema 103.)

“extracting data entities from the computable relationship format in the unified data core, wherein each data entity is of a specific entity type having specific entity properties, associations to other data entities, and an assigned common identifier label;” (See Paragraph [0017], [0020], [0034]-[0035], [0038], [0072]-[0074] (The capture schema retains information about entities, entity occurrences, the relationship between the entity and entity occurrences and associated attributes with the entity and entity occurrences; extract individual pieces of data; extract entity; entities are also associated with attributes; relationships between these items, as well as the associated attributes that may be associated with entities; Relationships are associations between entities; table to store information about the extracted data, wherein each of the plurality of documents are assigned a unique key that identifies; assigned a unique key which can be used to identify the document and data derived from the document throughout the entire system)
“extracting the associations to other data entities;” (See Paragraph (0015], [0038], [0125]-[0128]) (Determine relationships between the extracted data; entity, concept and relationship tagging and extraction tools; relationship determination and assignment)

“extracting additional associations between the one or more master data entities based on the extraction of associations to other data entities;’ entities (See Paragraph (0018]-[0021], [0127}-[0130) - the table including master entities, the master entities; master relationship; Master Entity Hierarchy creation: creation and/or maintenance of entities into their corresponding hierarchical groupings. Similar process for master entities); mapping the one or more master data entities (para [0127]-[0130) - Master Entity Hierarchy creation: creation and/or maintenance of entities into their corresponding hierarchical groupings. Similar process for master entities).

Langseth does not specifically teach “mapping the one or more master data entities according to a user preference to form the master entity associative data network.” However, Yeh teaches “mapping the one or more master data entities according to a user preference to form the master entity associative data network.” (See Abstract & Paragraph [0013], [0014], [0027]-[0028) (A data mapping acceleration system for automatic discovery and recommendation of mappings across disparate enterprise data sources wherein the mapping is according to a user preference; creation of data element mappings; mappings based on user preferences, and forward the mapped databases as the data mapping results to the user interface module.)

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine Langseth (Schema and ETL tools for structured and unstructured data) with Yeh (data mapping acceleration system) in order to allow for the creation of data element mappings between distinct data models Yeh, [0013]. One having ordinary skill would also be motivated to combine Langseth and Yeh, in view of the suggestions provided by Yeh in paragraph [0013], which suggests, “Data mapping may be used for a wide variety of data integration tasks, such as, for example, data warehousing, master data management (MDM), data transformation, identification of data relationships, discovery of hidden data, and consolidation of databases. For example, data mapping may include data transformation or data mediation between a data source and a destination.  

Langseth does not specifically teach “generating a master entity; stitching plurality of the data entities to each other to generate one or more master data entities, wherein stitching a plurality of the data entities to each other is based on at least one or more of the extracted associations, specific entity properties, and the assigned common identifier label of the data entities”  However, Douetteau teaches “generating a master entity; stitching plurality of the data entities to each other to generate one or more master data entities, wherein stitching a plurality of the data entities to each other is based on at least one or more of the extracted associations, specific entity properties, and the assigned common identifier label of the data entities”  (See [0046]-[0060]) (The processing of information segments may reveal new entities, master entities using entity recognition. Resources may be used to identify entities, and may be comprised of lists, dictionaries, thesaurus, or ontologies etc. For example, the first connector generates the following segment of information to the consolidation box: Master entity “restaurant”. Connectors extract segments of information from the streams. Segments of information are input data processed by the consolidation box. Once retrieved, segments of information from the streams of information are processed. When the processing of the segments of information input to the consolidation box 12 begins, a unique identifier may be assigned to each processed segment of information. It is assigned a master reference identifier by a master reference identifier generator which processes part of the metadata in the segment of information. For example, if one of the entities relates to a master entity “restaurant”, the identifier generator might take metadata containing the name of the restaurant and its address to produce a restaurant master reference identifier of the master entity restaurant. More generally, each segment of information of a given type is mapped to a specific identifier generator. The entity master reference identifier links multiple segments of information about an entity to a single profile concerning that entity.)

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine Langseth (Schema and ETL tools for structured and unstructured data) in view of Yeh (data mapping and Acceleration) with Douetteau (Method and System for Processing Information of a Stream of Information) in order to process information related to entities and said entities being contained in a stream of information, the entities being stored in resource directories of a system, each resource directory containing entities and being annotated with a version number modified with the addition of at least one new entity. Douetteau, [abstract]. One having ordinary skill would also be motivated to combine Langseth, Yeh and Douetteau, in view of the suggestions provided by Douetteau in paragraph [0008], which suggests, “there is a need for an improved processing of information which manages segments of information in a more efficient way in order to reduce the reprocessing of data and the amount of stored data.”

Langseth does not specifically teach “supplying additional data from an additional source triggering a stitching event to generate master data entities which incorporate the additional data from the additional source: scanning continuously for one or more stitching events via a parallelized algorithm:” However, Ford teaches “supplying additional data from an additional source triggering a stitching event to generate master data entities which incorporate the additional data from the additional source: scanning continuously for one or more stitching events via a parallelized algorithm:” (See [0010], wherein , in one embodiment, a set of entity types representing logical or physical items may be defined and data records algorithmically associated with one or more entities corresponding to an entity type. One or more relationship types may also be defined such that data records may be related to one or more entities and entities themselves related to one or more other entities using these relationships. In this manner, data records from a variety of data sources may be associated with entities representing a variety of real world (or application specific, etc.) phenomena and relationships between these entities established and tracked.

In addition, Douetteau teaches in [0049], wherein this processing is a highly parallelized processing where heavy computing operations such as natural language processing and information extraction are performed on the segments of information. Information extraction is a domain of natural language processing which recognizes certain types of entities (for example, people, places, moneys, dates, organizations, products) from unstructured or structured text.)
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine Langseth (Schema and ETL tools for structured and unstructured data) in view of Yeh (data mapping and Acceleration) in view of Douetteau (Method and System for Processing Information of a Stream of Information) in view of Ford (Method and System For Indexing, Relating and Managing Information About Entities) in order to allow data records to be grouped together into various entities, where each of the entities may represent a logical or physical item. These entities may also be associated with one another in a manner such that relationships between entities may likewise be represented. Ford, [abstract]. One having ordinary skill would also be motivated to combine Langseth, Yeh, Douetteau and Ford, in view of the suggestions provided by Ford in paragraph [0005], which suggests, “it may also be desirable to associate various data records within these various information sources. For example, to reduce the amount of data that must be reviewed and prevent the user from picking the wrong data record, it is also desirable to identify and associate data records from the various information sources that may contain information about the same thing.”

Langseth does not specifically teach “and wherein stitching the plurality of the data entities to each other comprises blocking, to prevent over-stitching, performance of stitching based on an assigned common identifier label determined to be ambiguous:” However, Conrad teaches ““and wherein stitching the plurality of the data entities to each other comprises blocking, to prevent over-stitching, performance of stitching based on an assigned common identifier label determined to be ambiguous:” (See Fig. 1-5 and Abstract, [0015]-[0024]) (System includes master records database of 300 million entities, which is partitioned into multiple distinct portions. The exemplary system extracts entity information from input public records and constructs one or more blocking queries against specific portions of the master records database to identify one or more sets of candidate records. Feature vectors are defined for the candidate records and machine learning techniques, such as Support Vector Machine, are used to determine which of the candidate records from the master records database match the input public records. Candidate records that match are logically associated with public records. If partitioned along a data boundary that aligns with typical query patterns, the potential exists to greatly reduce the number of records that must be scanned for queries that go against a single partition. Because six out of the eight possible blocking queries use name information, names provide a reasonable data boundary for partitioning. For a master record with multiple names, the primary name is defined as the first one. When a name-based blocking query is issued, the hash of the sur_name field is used to determine what bucket is queried. FIG. 5 shows the logical structure of MRD interactions involving a matching algorithm or module 510 and a database abstraction layer 520. For each ident processed, one or more blocking queries are issued based on available information. In order to present a homogenous representation of PII data present in a document for the purposes of querying and matching, a standard data structure for a person-centric identification record (ident) is used. Depending on how many persons appear in a document, multiple idents may be derived from a single document. 
Blocking entails dynamically constructing a sequence of queries run against the MRD that retrieve the smallest block (or set) of records that contain target records. For example, a SSN query would retrieve a block of size one that contains the target record, while a last name query may retrieve thousands of records. Block 620 entails constructing one or more idents based on the extracted public records. In other words, each of the extracted public records is processed to create one or more person-centric identification records. Block 630 entails identifying candidate records from the master records database. This entails forming and executing one or more blocking queries.)
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine Langseth (Schema and ETL tools for structured and unstructured data) in view of Yeh (data mapping and Acceleration) in view of Douetteau (Method and System for Processing Information of a Stream of Information) in view of Ford (Method and System For Indexing, Relating and Managing Information About Entities) and further in view of Conrad (System and Method for entity relationship resolution) for improving the accessibility and utility of records and ensuring that records from various databases actually refer the given individual rather than someone with the same name. Particularly aggregating and resolving the public records data from multiple sources into an entity relationship database. Conrad, [0004]. One having ordinary skill would also be motivated to combine Langseth, Yeh, Douetteau, Ford and Conrad in view of the suggestions provided by Conrad in paragraph [0006], which suggests, “systems and methods that are capable of identifying billions of relationships of varying confidence given a highly optimized master record database (MRD). Additionally, a method of validating and normalizing incoming records of the kind typically available in assorted public records databases. Ultimately, these relationships are stored in an entity relationship database (ERD) for direct or indirect querying.”
Regarding claim 2, Langseth in view of Yeh in view of Ford in view of Douetteau and further in view of Conrad teaches “The method of claim 1, further comprising indexing the one or more master data entities based on the stitching of the data entities to each other.”  (See Paragraph [0016], [0094]-[0095]). (Each of the plurality of documents are assigned a unique key that identifies the document allowing (i) cross-analysis, (ii) linking of results for further analysis, (iii) drill-down from analytical reports back to the source documents. or (iv)drill-down from analytical reports back to transformation information stored in the schema. Contains a master index of the various types of roles that are played by entities in various relationships. By providing for a master relationship role key, this allows relationship roles and the entities that play those roles to be matched across various documents and across collections of documents.)
Regarding claim 3, Langseth in view of Yeh in view of Ford in view of Douetteau and further in view of Conrad teaches “assigning a unique master identifier label to each master data entity” (See Douetteau [0040]-[0060]) (Segments of information are input data processed by the consolidation box. Once retrieved, segments of information from the streams of information are processed. When the processing of the segments of information input to the consolidation box 12 begins, a unique identifier may be assigned to each processed segment of information.)

Regarding claim 4, Langseth in view of Yeh in view of Ford in view of Douetteau and further in view of Conrad teaches “sourcing the data from a relational database management system” (See Douetteau Connectors access stream of information sources and retrieve streams of information from different information sources. Connectors are computer modules that connect to a data source file system, web page, relational database, email etc. and which extract typed data for example, XML specifying sender name, email body text, etc. from that source.)

Regarding claim 5, Langseth in view of Yeh in view of Ford in view of Douetteau and further in view of Conrad teaches “The method of claim 1, wherein the data is selected from the group consisting of extensible markup language, delimited text, RSS feed, structured data, and semi-structured data.” (See Paragraph [0015], [0037], [0040], [0046]-[0049]); (Wherein data consists of XML, RSS Feed, delimited text, structured, semi and unstructured data.)
Regarding claim 8, Langseth in view of Yeh in view of Ford in view of Douetteau and further in view of Conrad teaches “The method of claim 1, wherein stitching the data entities to each other is based on, at least in part, label attribution.” (See Paragraph (0016}, [0021], [0067]-[0070], [0125]). (An algorithm is used that mimics how a human would visually identify columns based on the percentage of vertical white space in any vertical column. In one aspect of the invention, the  extraction/transformation/load module further comprises code to: (i) match entities to corresponding master entities; (ii) group relationships together that represent the same relationships or events into a single master relationship; (iii) create and/or maintain entities into their corresponding hierarchical groupings; (iv) create and/or maintain relationships into their corresponding hierarchical groupings; (v) create and/or maintain keyword hierarchy; (vi) create and/or maintain attribute hierarchy; (vii) create and/or maintain concept/topic hierarchy; (viii) create and/or maintain document folder hierarchy; (ix) extract document source information from document attributes into its own data structure; (x) extract attributes relating to document sources into a separate data structure; (xi) create and/or maintain document source hierarchy; (xii) create standard system time dimension for time-series analysis; (xiii) identify date and numeric types of entities and conversion of date and numeric values into corresponding native data types where appropriate; and (xiv) identify and/or removal of duplicate source documents to avoid double-counting.)
Regarding claim 9, Langseth in view of Yeh in view of Ford in view of Douetteau and further in view of Conrad teaches “The method of claim 1, further comprising creating a master entity type list based on the specific entity type and/or specific entity properties of extracted data entities.” (See Paragraph [0021], [0103]-[0105], [0125]) (The extraction /transformation /load module further comprises code to: (i) match entities to corresponding master entities; (ii) group relationships together that represent the same relationships or events into a single master relationship; (iii) create and/or maintain entities into their corresponding hierarchical groupings; (iv) create and/or maintain relationships into their corresponding hierarchical groupings. The master entities group entities that appear in multiple documents that are the same in the real world. Also, master entities group together entities that may be spelled differently or have multiple names in various documents or sources into one master entity since they represent the same actually entity in the real world. Master entity determination and assignment: Matching entities to corresponding master entities. Often involves matching disparate spellings to the corresponding master entities.)
Regarding claim 10, Langseth in view of Yeh in view of Ford in view of Douetteau and further in view of Conrad teaches “The method of claim 9, further comprising scanning a document for master data entities from the master entity type list.” (See Paragraph (0021], [0049] & [0052]). (The section extractor can extract a specific section or a series of specific sections from a document based on a sophisticated set of rules. These rules may include: 1. Preprocessing, including optional removal of HTML or other tags and special character, and other specific character conversions (example, convert "AAA" to "BBB" throughout document before further extraction processing). Also include specific removals, for example remove strings matching "CCC" or between "DDD" and "EEE" from all parts of the document before further processing. 2. Section Start Rules: Match document text to a set of provided character strings, with the following optional parameters: a. Search from the top of the document down, or from the bottom of the document up.)
Regarding claim 11, Langseth in view of Yeh in view of Ford in view of Douetteau and further in view of Conrad teaches “The method of claim 9, wherein the mapping of the one or more master data entities is based on the master entity type list.” (See Fig. 5 and Paragraph [0013]-[0014] & [0073]) (The capture schema 103 contains a mapping table between relationships and the related entities, master entities, and entity occurrences, including information on the role that the related entities play in the association or event.)
Regarding claim 12, Langseth in view of Yeh in view of Ford in view of Douetteau and further in view of Conrad teaches “The method of claim 1, further comprising determining a range of facet values for specific entity properties of each specific entity type, wherein the determination of the range of facet values allows for filtration of data entities based on a search for a specific entity type. “ (See Paragraph [0020]-[0021], [0040]-[0043], [0102]-[0105]) (the extraction/transformation/load module further comprises code to: (i) match entities to corresponding master entities; (ii) group relationships together that represent the same relationships or events into a single master relationship; (iii) create and/or maintain entities into their corresponding hierarchical groupings; (iv) create and/or maintain relationships into their corresponding hierarchical groupings; (v) create and/or maintain keyword hierarchy; (vi) create and/or maintain attribute hierarchy; (vii) create and/or maintain concept/topic hierarchy; (viii) create and/or maintain document folder hierarchy; (ix) extract document source information from document attributes into its own data structure; (x) extract attributes relating to document sources into a separate data structure; (xi) create and/or maintain document source hierarchy; (xii) create standard system time dimension for time-series analysis; (xiii) identify date and numeric types of entities and conversion of date and numeric values into corresponding native data types where appropriate; and (xiv) identify and/or removal of duplicate source documents to avoid double-counting.)
Regarding claim 13, Langseth in view of Yeh in view of Ford in view of Douetteau and further in view of Conrad teaches “The method of claim 1, wherein: the generation of the one or more master entities comprises creating an ontological classification of the specific entity types from the one or more sources; and the one or more master data entities are generated based on specific entity types extracted from the one or more sources.”  (See Paragraph [0087] - [0091], [0110]) (Entity attributes may also include grouping or ontological information that is useful in the later creation of entity hierarchies during the creation of the analysis schema. Preferably contains one entry for each time an entity is mentioned in a document. It may also include the start and end position of the entity occurrence, as well as details of the extraction process that found the occurrence. Entity hierarchy places entities into a hierarchy based on an ontology of how entities relate to other entities and how they can be grouped together.)

Regarding claim 14, Langseth in view of Yeh in view of Ford in view of Douetteau and further in view of Conrad teaches “ The method of claim 1, further comprising indexing of all data across the one or more master data entities enables a search of any attribute for any master data entity.” (See Paragraph [0166] - [0170]) (Middleware software system 100 allows those search results to be extended by the inclusion of additional items in the traditional search indexing process. These techniques include Indexing the data in the analysis schema.)

Regarding claim 15, Langseth in view of Yeh in view of Ford in view of Douetteau and further in view of Conrad teaches “The method of claim 1, further comprising scanning a document, using a named entity recognition process, in order to identify an existence of one or more master data entities contained in the document.” (See Paragraph [0017], [0040], [0061]) (This transformation tool 220 looks for events, entities, or relationships that are closest and/or within a certain distance based on number of words, sentences, sections, paragraphs, or character positions from other entities, events, or relationships.)

	Regarding claim 16, Langseth in view of Yeh in view of Ford in view of Douetteau and further in view of Conrad teaches “The method of claim 15, further comprising creating one or more novel data linkages between the document in which the one or more master data entities is located and the one or more master data entities contained in the document.”  (See Paragraph [0043] - [0045], [0080] – [0081]) (This key, and the associated metadata stored regarding the source location of the text, also provides the ability to link back to the original text when desired during the course of analysis.)

As per claim 18, this claim is rejected based on arguments given above for rejected claim 1 and is similarly rejected.
As per claim 19, this claim is rejected based on arguments given above for rejected claim 1 and is similarly rejected.
As per claim 20, this claim is rejected based on arguments given above for rejected claim 3 and is similarly rejected.
As per claim 21, this claim is rejected based on arguments given above for rejected claim 1 and is similarly rejected.
As per claim 22, this claim is rejected based on arguments given above for rejected claim 2 and is similarly rejected.
As per claim 23, this claim is rejected based on arguments given above for rejected claim 1 and is similarly rejected.
As per claim 24, this claim is rejected based on arguments given above for rejected claim 1 and is similarly rejected.
As per claim 25, this claim is rejected based on arguments given above for rejected claim 1 and is similarly rejected.

Regarding claim 26 Langseth in view of Yeh in view of Ford in view of Douetteau and further in view of Conrad teaches “the plurality of user-defined master entity types are People, Events, Locations, and Groups” (See Paragraph [0017], [0149]-[0151]). (The data includes people names, place names, company names, dates, times, or monetary amounts, associated attributes, language of origin or temporal qualities, the actual location, the source, author, date, or time.)
3.	Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langseth US (2007/0011175 A1) in view of Bugrim et al. (US 2006/0052939 A1).

Regarding claim 27, Langseth does not specifically disclose “the plurality of user-defined master entity types are Proteins, Genes, Compounds, Pathways, and Diseases.” However, Bugrim teaches “the plurality of user-defined master entity types are Proteins, Genes, Compounds, Pathways, and Diseases “(See Abstract; See also Paragraph [0007], [0023]-[0025) (A database system for identifying compounds for treating diseases comprising plurality of user-defined entity types are Proteins, Genes, Compounds, Pathways, and Diseases). 

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine Langseth (Schema and ETL tools for structured and unstructured data) with Bugrim (Methods for identifying compounds for treating disease states) in order to allow for a network of interconnected functional pathways (a Functional or System Model) constructed in which elements are linked to appropriate molecular data (ORFs, ESTs, SNPs, etc.) and annotated with relevant clinical information. Bugrim, [0007]. One having ordinary skill would also be motivated to combine Langseth and Bugrim, in view of the suggestions provided by Bugrim in paragraph [0025], which suggests, “In order to organize the information collected in the process of reconstruction, a relational database that is built around several central data entities and relations among them. Doing so would efficiently manage relationships between data entities in a medical knowledge system.”

4.	Claims 17 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langseth US (2007/0011175 A1) in view of Bhattacharjee et al. (US 2011/0225167 A1).

Regarding claim 17, Langseth does not specifically disclose “wherein the computable relationship format comprises Resource Description Format (RDF).” However, Bhattacharjee teaches the “wherein the computable relationship format comprises Resource Description Format (RDF)” (See Paragraph [0004], [0044] and [0048] (Storing and processing RDF triple data in a custom storage scheme; Resource Description Framework format (RDF).

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine Langseth (Schema and ETL tools for structured and unstructured data) with Bhattacharjee (Method and system to store RDF data in a relational store) in order to improve efficiency in query searches of RDF and/or other schema-less data in a relational database Bhattacharjee, [0002]. One having ordinary skill would also be motivated to combine Langseth and Bhattacharjee, in view of the suggestions provided by Bhattacharjee in paragraph [0017], which suggests, “An efficient RDF store is clearly important for storing and querying this form of schema-less data, and, from the above discussion, a need continues to exist to improve storage of RDF and/or other schema-less data in a relational store and to improve the efficiency of a query search over this data.”

	As per claim 28, this claim is rejected based on arguments given above for rejected claim 17 and is similarly rejected.




                           		Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154